DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
Applicant’s election of Group I, recited by claims 1-10, in the reply filed on June 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “a third supply source…to inject the hot gas to a second surface of the substrate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "hot" in lines 9 and 16 of claim 1 is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, hot?”  Claims 2-10 depend from claim 1.  
The term "hot" in claim 2 is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 2 might ask themselves: “what temperature does the gas need to be in order to qualify as hot?”  
The term "hot" in claim 5 is a relative term which renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 5 might ask themselves: “what temperature does the gas need to be in order to qualify as hot?”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0194281 by Yoshida.  
With regard to claim 1, Yoshida teaches a substrate cleaning apparatus (illustrated in Figure 7; Par. 0077 and 0206).  Yoshida’s cleaning apparatus comprises a support (comprising spin chuck 5 and pins 20 in Figure 7) inside a chamber, wherein the support is configured to hold a substrate (Par. 0077-0079 and 0206).  Yoshida’s cleaning apparatus comprises a first supply source inside the chamber, wherein the first supply source comprises a first nozzle (item 9 in Figure 7) along a first direction, wherein the first nozzle is consider to be “facing” an upper surface of the support because the first nozzle is pointed downwards, and wherein the first nozzle is configured to spray a mixture of polymer and volatile organic solvent onto a first surface of the substrate to form a coating film (Par. 0106, 0107, 0206, 0219, 0246, and 0247).  The first supply source comprises a second nozzle (item 14d in Figure 7) along a second direction that is at an oblique angle with respect to the first direction, wherein the second nozzle faces an outermost edge of the upper surface of the support, and wherein the nozzle is structurally capable of injecting gas toward the coating film to volatilize the volatile organic solvent in the coating film (Par. 0120-0124, 0159, 0160, 0206, and 0213).  Applicant specifying that the gas ejected from the second nozzle is “hot” gas specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Yoshida is structurally capable of having hot gas ejected from the gas nozzle 14d.  Yoshida’s apparatus comprises a second supply source inside the chamber and having a third nozzle (item 10 in Figure 7) that is considered to be “facing” the supper surface of the support because the third nozzle is pointed downwards, and wherein the third nozzle is configured to inject a peeling treatment liquid to the coating film to peel off the coating film from the substrate (Par. 
With regard to claim 2, the first supply source includes a first flow path (item 41 in Figure 7) connected to the first nozzle, wherein the mixture of polymer and volatile organic solvent is supplied through the first flow path, and wherein the first nozzle (item 9 in Figure 7) is located at an end of the first flow path (Par. 0105-0107, 0206, 0219, 0246, and 0247).  Yoshida’s first supply source also comprises a second flow path (item 93 in Figure 7) connected to the second nozzle (item 14d in Figure 7), wherein the gas is supplied through the second flow path, and wherein the second nozzle is at an end portion of the second flow path (Par. 0120-0124, 0159, 0160, 0206, and 0213).  Applicant specifying that the gas supplied through the second flow path is “hot” gas specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Yoshida is structurally capable of having hot gas supplied through the second flow path and ejected from the gas nozzle 14d.  
With regard to claim 4, Yoshida’s first supply source comprises a driver (item 37 in Figure 7) to reciprocate the first nozzle above a central region and a circumferential region of the support (Par. 0103, 0104, 0152, 0154, 0206).  
With regard to claim 5, Yoshida teaches that the gas supplied from the second nozzle (item 14d in Figure 7) is nitrogen gas (Par. 0207).  Applicant specifying that the nitrogen gas discharged by the second nozzle is “heated” nitrogen gas specifies intended use (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The apparatus of Yoshida is structurally capable of having heated gas ejected from the gas nozzle 14d.  
With regard to claim 6, Yoshida’s support comprises a bottom portion (item 21 in Figure 7) to hold the substrate, wherein a first portion of the third supply (comprising item 12a in Figure 7) extends through a center of the bottom portion (Par. 0079, 0080, and 0206).  Yoshida’s support comprises supports pins (items 20 in Figure 7) at an edge of the bottom portion, wherein the support pins hold and support a circumferential region of the substrate (Par. 0079, 0080, and 0206).  
With regard to claim 9, Yoshida teaches that the support is rotatable (0079 and 0206).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0194281 by Yoshida.
With regard to claim 3, Yoshida teaches having the first direction be normal to the upper surface of the support as the first nozzle (item 9 in Figure 7) is moved from a standby position (illustrated in Figure 7) to central position (Par. 0141 and 0206).
Yoshida does not explicitly recite that second direction (of the second nozzle 14d in Figure 7) “faces” a circumferential region of the substrate while the first direction is normal to the upper surface of the support. 
Yoshida teaches that an elevating/lowering unit (item 61 in Figure 2) can successfully be used to temporarily elevate centrally-located equipment (comprising 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshida such that an elevating/lowering unit that elevates the nozzle structure (item 14 in Figure 7) comprising the second nozzle (item 14d in Figure 7) when it’s time to move other nozzles (such as nozzle 9 in Figure 7) over the to the center of the substrate.  Yoshida teaches that such an elevating/lowering unit can advantageously be used to temporarily elevate centrally-located equipment out of the way such that nozzles can be moved to a position above the substrate’s center, and the motivation for performing the modification would be to move the nozzle structure (item 14 in Figure 7) comprising the second nozzle (item 14d in Figure 7) out of the way of nozzles that need to be positioned above the center of the substrate.  In this modified apparatus of Yoshida, the second nozzle (item 14d in Figure 7) can be considered to face a circumferential region of the substrate while elevated during a time when the first nozzle (item 9 in Figure 7) is normal to the upper surface of the support – namely, the second nozzle is “facing” a circumferential region of the substrate because the second nozzle is angled downwards (Par. 0213 of Yoshida).  
With regard to claim 10, Yoshida teaches having the first nozzle (item 9 in Figure 7) aligned with the center of the substrate and the bottom portion of the support when discharging processing liquid to the center of the substrate (Par. 0152 and 0206), but Yoshida does not explicitly recite that the second nozzle (item 14d in Figure 7) faces an 
Yoshida teaches that an elevating/lowering unit (item 61 in Figure 2) can successfully be used to temporarily elevate centrally-located equipment (comprising facing member 6 in Figure 2) out of the way such that nozzles (such as nozzles 9 and 10 in Figure 2) can be moved to a position above the substrate’s center (Par. 0085, 0141, 0143, 0151, and 0168).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshida such that an elevating/lowering unit that elevates the nozzle structure (item 14 in Figure 7) comprising the second nozzle (item 14d in Figure 7) when it’s time to move other nozzles (such as nozzle 9 in Figure 7) over the to the center of the substrate.  Yoshida teaches that such an elevating/lowering unit can advantageously be used to temporarily elevate centrally-located equipment out of the way such that nozzles can be moved to a position above the substrate’s center, and the motivation for performing the modification would be to move the nozzle structure (item 14 in Figure 7) comprising the second nozzle (item 14d in Figure 7) out of the way of nozzles that need to be positioned above the center of the substrate.  In this modified apparatus of Yoshida, the second nozzle (item 14d in Figure 7) can be considered to face an outermost edge of the upper surface of the support while the first nozzle (item 9 in Figure 7) is aligned over the center of the substrate because the second nozzle is angled downwards (Par. 0213 of Yoshida).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0194281 by Yoshida in view of U.S. 2016/0372320 by Emoto.
With regard to claim 7, the teachings of Yoshida are discussed above in the anticipation rejection of claim 6.
Yoshida does not teach that a second portion of the third supply source overlaps the bottom portion of the support.
Emoto teaches that when trying to heat the bottom of a substrate with sprayed heated gas, the gas-spraying can successfully be accomplished with a nozzle structure of the type illustrated as item 60 in Figure 15A, wherein a horizontal portion of the nozzle extends from a vertical portion and comprises a plurality of nozzle orifices (items 89 in Figure 15A) through which heating gas can be discharged towards the bottom of the substrate (Par. 0014, 0089, and 0179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida such that the heated gas is delivered to the bottom of the substrate using the type of nozzle structure taught by Emoto, wherein a vertical nozzle portion is arranged below the center of the substrate, wherein a horizontal nozzle portion extends horizontally from the vertical portion, and wherein the horizontal nozzle portion comprises a plurality of nozzle orifices through which heated gas is ejected.  In this apparatus of Yoshida in view of Emoto, the horizontal portion (reads on second portion of the third supply) overlaps the bottom portion of the support, the bottom portion of the support is between a bottom of the chamber and the horizontal portion of the heated-gas-ejecting nozzle structure, and the vertical portion of the nozzle structure reads on the first portion of the third supply source recited in claim 6.  The motivation for performing the modification was provided by Emoto, who teaches that such a nozzle structure can successfully be used to deliver heated gas to the bottom surface of a substrate.  
With regard to claim 8, the combination of Yoshida in view of Emoto developed in the rejection of claim 7 teaches having a peeling nozzle (reads on fourth supply source) supply peeling treatment liquid (supplied to the nozzle via line 82 in Figure 7) to the bottom center of the substrate (Par. 0129, 0131, 0172, and 0206).  
The combination of Yoshida in view of Emoto does not teach that the peeling nozzle extends through a center of the third supply source.  However, since the combination of Yoshida in view of Emoto teaches that the peeling nozzle supplies liquid to the bottom center of the substrate (Par. 0129 and 0206) and since the vertical portion of the heated-gas-spraying nozzle structure is arranged below the bottom center of the substrate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Yoshida in view of Emoto such that the peeling nozzle extends through a center of the bottom portion of the support and through a center of the vertical portion of the heated-gas-spraying nozzle structure.  Yoshida teaches that the peeling nozzle supplies liquid to the bottom center of the substrate (Par. 0129 and 0206), and the motivation for performing such a modification would be to allow the peeling nozzle to supplying the peeling liquid to the bottom center of the substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
July 29, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714